DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Examiner acknowledges the AFCP2.0 form submitted on 7/25/2022. However, as the most recent action was a non-final, it is assumed that the AFCP2.0 form was clerical error, and is disregarded.
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive.
Regarding the amendments directed to a plurality of branches each terminating at one of the plurality of notes, the limitation is taught by previously-applied prior art Miyabe (US 4491830), where Figure 2 shows a plurality of fibers (F1, F2, etc., cited in the previous action as “element F1, etc”) each terminating at one of a plurality of nodes (cited in the previous rejection “each of the Fire Detectors of Figure 2 contains a chamber as shown in Figure 3, element 711”). As the new limitation is already addressed by the existing rejection, the rejection is deemed proper.
Regarding applicant’s arguments that the light mold of Benaron does not satisfy the claimed limitation, examiner acknowledges that Benaron Figure 4A shows a tip containing a light source and detector. However, Benaron Figure 4C shows a light source & detector at one end of tool 30, connected to the tip 40 with fiber optics 23 & 25. Figures 3A-J show detachable tips 40 that are designed to hold the light from the optic fibers in a desired configuration (column 12: 10-14). As the existing rejection directs the applicant to view the entire tool in Figure 3 and discusses the use of the removable tips (last paragraph on page 4), examiner’s position is that the detachable tip performs the claimed function (that is, it’s a piece of light-transmissible material at the end of an optic fiber that shapes how the light is emitted), and the rejection is deemed proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 12, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyabe (United States Patent 4491830) in view of Liu et al (United States Patent 7440659) in view of Benaron et al (United States Patent 5769791) in view of Politze et al (United States Patent 6218950), hereafter referred to as “MLBP”.
As to claim 1, Miyabe teaches a detection system for measuring one or more conditions within a predetermined area comprising: 
 	a fiber harness (Figure 2) having a plurality of fiber branches for transmitting and receiving light (Figure 2, elements F1, F2, etc, see column 3, lines 52-64), the plurality of fiber branches defining a plurality of nodes (each of the Fire Detectors of Figure 2 contains a chamber as shown in Figure 3, element 711) arranged at the predetermined area to measure the condition (Figure 2, elements D1, etc. in conjunction with Figure 3, atmosphere inside element 711, see column 7, lines 10-24), wherein each fiber branch of the plurality of branches terminates at a node of the plurality of nodes (Figure 2, each branch leads to a separate Fire Detector), wherein each node of the plurality of nodes is arranged such that light is emitted from each node via an emitter core (Figure 3, element FPb) of the fiber optic cable (Figure 2, element F1) to the predetermined area and the light scattered by an atmosphere adjacent to each node (column 4, lines 13-15) is received at each node (Figure 3, element 712 “smoke inlets”); and 
 	a control system operably coupled to the fiber harness (Figure 3, “Control Signal Station”) to determine at least one of a presence and magnitude of the one or more conditions at each node (Abstract, first sentence).
 	Miyabe does not teach the scattered light is received via each node by a first receiving core and a second receiving core of the fiber optic cable. However, it is known in the art as taught by Liu. Liu teaches scattered light is received via the node by a first receiving core (Figure 5, element 72) and a second receiving core (Figure 5, element 74) of the fiber optic cable (Abstract, also column 6, lines 9-26). It would have been obvious to one of ordinary skill in the art at the time of filing to have the scattered light be received via the node by a first receiving core and a second receiving core of the fiber optic cable, in order to better analyze optical properties.
 	Miyabe does not teach the light mold being positioned between the at least one node and the predetermined area such that light is transmitted from the emitter core through the light mold. However, it is known in the art as taught by Benaron. Benaron teaches the light mold being positioned between the at least one node and the predetermined area such that light is transmitted from the emitter core through the light mold (Figures 3A-J are tips to a probe (Figure 3) that directs light to an area and detects the scatter (column 37, lines 37-43), and hold windows (elements 45 & 46) to direct the light as desired, see also Figure 4C in which the light source & detector are separated from the tip 40 by optic fibers 23 & 25). It would have been obvious to one of ordinary skill in the art at the time of filing to have the light mold being positioned between the at least one node and the predetermined area such that light is transmitted from the emitter core through the light mold, in order to better direct the light in a desired manner.
 	While Miyabe teaches a chamber that holds the fiber cables and receiving elements (Figure 3, element 711), Miyabe does not teach a light mold connected to at least one of the plurality of nodes, wherein the emitter core, the first receiving core, and the second receiving core are mounted in a desired orientation via the light mold, the first receiving core being arranged to receive light at a first scattering angle relative to the emitter core and the second receiving core being arranged to receive light at a second scattering angle relative to the emitter core, the first scattering angle being different than the second scattering angle. However, it is known in the art as taught by Liu. Liu teaches a light mold (Figure 5, element 75) connected to at least one of the plurality of nodes, wherein the emitter core (Figure 5, element 70), the first receiving core (Figure 5, element 72), and the second receiving core (Figure 5, element 74) are mounted in a desired orientation via the light mold (Figure 5, indicated angles), the first receiving core being arranged to receive light at a first scattering angle relative to the emitter core (15 degrees) and the second receiving core being arranged to receive light at a second scattering angle relative to the emitter core (45 degrees), the first scattering angle being different than the second scattering angle (Figure 5). It would have been obvious to one of ordinary skill in the art at the time of filing to have a light mold connected to at least one of the plurality of nodes, wherein the emitter core, the first receiving core, and the second receiving core are mounted in a desired orientation via the light mold, the first receiving core being arranged to receive light at a first scattering angle relative to the emitter core and the second receiving core being arranged to receive light at a second scattering angle relative to the emitter core, the first scattering angle being different than the second scattering angle, in order to analyze optical properties at different scattering angles.
 	Miyabe does not teach the control system includes a first light sensitive device configured to receive light at the first scattering angle via the first receiving core and a second light sensitive device configured to receive light at the second scattering angle via the second receiving core. However, it is known in the art as taught by Politze. Politze teaches the control system includes a first light sensitive device (Figure 1A, element 21) configured to receive light at the first scattering angle (alpha) via the first receiving core and a second light sensitive device (Figure 1A, element 22) configured to receive light at the second scattering angle (beta) via the second receiving core. It would have been obvious to one of ordinary skill in the art at the time of filing to have the control system includes a first light sensitive device configured to receive light at the first scattering angle via the first receiving core and a second light sensitive device configured to receive light at the second scattering angle via the second receiving core, in order to allow simultaneous measurement at different scattering angles.
As to claim 2, MLBP teaches everything claimed, as applied above in claim 1, in addition Liu teaches a light sensitive device (Figure 5, element 80), wherein the light sensitive device is operably coupled to a control unit the first receiving core, and the second receiving core (Figure 5). It would have been obvious to one of ordinary skill in the art at the time of filing to have a light sensitive device, wherein the light sensitive device is operably coupled to a control unit the first receiving core, and the second receiving core, in order to more efficiently analyze the light.
As to claim 3, MLBP teaches everything claimed, as applied above in claim 2, in addition Miyabe teaches the light sensitive device converts the light at the first scattering angle and the light at the second scattering angle associated with the node into a signal receivable by the control unit (Figure 3, elements 713, 72, 8).
 	While Miyabe only teaches a single photodiode, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have one for each fiber optic, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 VI(B). Giving each fiber optic its own light to electric signal converter would be done in order to speed the analysis process (i.e. parallel instead of series).
As to claim 4, MLBP teaches everything claimed, as applied above in claim 2, in addition Miyabe teaches the light sensitive device is a photodiode (column 5, lines 41-42).
As to claim 5, MLBP teaches everything claimed, as applied above in claim 1, in addition Miyabe teaches a light source for transmitting light to the node (Figure 1, element 2).
As to claim 6, MLBP teaches everything claimed, as applied above in claim 5, in addition Leitch teaches the light source is a laser diode (column 3, lines 1-2). It would have been obvious to one of ordinary skill in the art at the time of filing to have the light source be a laser diode, in order to take advantage of their low cost and reliability.
As to claim 7, MLBP teaches everything claimed, as applied above in claim 1, in addition Miyabe teaches the light source is operably coupled to the control unit and the at least one core (Figure 3, elements 2 & 4 are connected, and both part of the Central Signal Station).
As to claim 12, MLBP teaches everything claimed, as applied above in claim 1, in addition Miyabe teaches the condition is the presence of smoke in the predetermined area (column 4, lines 13-15). Additionally, apparatus claims cover what a device is, not what a device does. Regarding detecting smoke, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II). If the applicant wants to structurally limit the claim, the phrase “is configured to” may be useful.
As to claim 14, the method would flow from the apparatus of claim 1.
As to claim 16, MLBP teaches everything claimed, as applied above in claim 14, in addition Politze teaches determining at least one of the presence and magnitude of the one or more conditions includes evaluating the signal using cross correlation of the signals associated with the first scattering angle and the second scattering angle (column 2, lines 14-36). It would have been obvious to one of ordinary skill in the art at the time of filing to have determining at least one of the presence and magnitude of the one or more conditions includes evaluating the signal using cross correlation of the signals associated with the first scattering angle and the second scattering angle, in order to better prevent false positives.
As to claim 17, MLBP teaches everything claimed, as applied above in claim 14, in addition Politze teaches determining at least one of the presence and magnitude of the one or more conditions includes evaluating the at least one signal using a ratio of the signals associated with the first scattering angle and the second scattering angle (Abstract, third sentence). It would have been obvious to one of ordinary skill in the art at the time of filing to have determining at least one of the presence and magnitude of the one or more conditions includes evaluating the at least one signal using a ratio of the signals associated with the first scattering angle and the second scattering angle, in order to better prevent false positives.
As to claim 18, the method would flow from the apparatus of claim 3. 
As to claim 19, the method would flow from the apparatus of claim 12.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MLBP, and in further view of Corl et al (United States Patent 4870394).
As to claim 11, MLBP teaches everything claimed, as applied above in claim 1, with the exception of the predetermined area is a portion of an aircraft. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II). In this case, this is demonstrated by Corl, who teaches the predetermined area is a portion of an aircraft (Figure 1 teaches detectors in multiple areas of an aircraft). It would have been obvious to one of ordinary skill in the art at the time of filing to have the predetermined area be a portion of an aircraft, in order to promptly detect and locate a danger to the aircraft.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877